 



EXHIBIT 10.11.7
SUBLEASE AGREEMENT
     This SUBLEASE AGREEMENT (“Sublease”) is made and entered into as of the
28th day of February, 2006 by and between GEOMET TECHNOLOGIES, LLC., a Maryland
limited liability company (“Sublandlord”) and IOMAI CORPORATION, a Delaware
corporation (“Subtenant”).
     WHEREAS, Alexandria Real Estate Equities, Inc (“Landlord”), and Sublandlord
entered into a lease dated January 15, 2002 (“Master Lease”) whereby Landlord
leased to Sublandlord certain space(“Master Premises”) of the building located
at 20 Firstfield Road, Gaithersburg, MD (the “Building”), as more particularly
described in the Master Lease, upon the terms and conditions contained therein.
A copy of the Master Lease is attached hereto as Exhibit A and made a part
hereof.
     WHEREAS, Sublandlord and Subtenant wish to enter into a sublease of that
portion of the Master Premises shown cross-hatched in black on the demising plan
annexed hereto as Exhibit C and made a part hereof (“Sublease Premises”) on the
terms and conditions hereafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto mutually covenant and agree as
follows:
     1. Demise. Sublandlord hereby subleases to Subtenant, and Subtenant hereby
hires and subleases from Sublandlord, the Sublease Premises as shown on the
attached Exhibit C (which the parties stipulate contain 5,572 rentable square
feet), upon and subject to the terms, covenants and conditions hereinafter set
forth.
     2. Lease Term. The term of this Sublease (“Term”) shall commence on the
later of (x) one (1) business day after the date upon which the Subtenant has
received the “Consent” (as defined in Section 18 hereof), in a form reasonably
acceptable to Subtenant, executed by the Landlord and Sublandlord or (y) upon
completion of decontamination and decommissioning in accordance with Section 16
(the “Sublease Commencement Date”), and expiring on February 28, 2007 (“Sublease
Expiration Date”). If, by March 15, 2006, (a) Subtenant has not received the
Consent, executed by Sublandlord and Landlord, or (b) decommissioning and
decontamination is not completed in accordance with Section 16, then Subtenant
may elect to terminate this Sublease upon written notice to Sublandlord. Within
five (5) days of the Sublease Commencement Date, Sublandlord and Subtenant agree
to execute a certificate setting forth the Sublease Commencement Date.
     3. Use. The Sublease Premises shall be used and occupied by Subtenant for
the uses permitted under and in compliance with the Master Lease and for no
other purpose.
     4. Rent.
     (a) Base Rental. Beginning on the Sublease Commencement Date and thereafter
during the Term of this Sublease and ending on the Sublease Expiration Date,
Subtenant shall pay to Sublandlord the following monthly installments of base
rent (“Base Rental”):

1



--------------------------------------------------------------------------------



 



     
$20.00 per square foot
  $9,286.67/month
(full service)
   

The first monthly installment of Base Rental shall be paid by Subtenant upon the
execution of this Sublease. Base Rental and additional rent (including without
limitation, late fees) shall hereinafter be collectively referred to as “Rent.”
     (b) Prorations. If the Sublease Commencement Date is not the first (1st)
day of a month, or if the Sublease Expiration Date is not the last day of a
month, a prorated installment of monthly Base Rental based on a thirty (30) day
month shall be paid for the fractional month during which the Term commenced or
terminated.
     (c) Payment of Rent. Except as otherwise specifically provided in this
Sublease, Rent shall be payable in lawful money without demand, and without
offset, counterclaim, or setoff in monthly installments, in advance, on the
first day of each and every month during the Term of this Sublease. All of said
Rent is to be paid to: GEOMET Technologies, L.L.C., 20251 Century Blvd.,
Germantown, MD 20874 Attn: Paul Kendall, or at such other place or to such agent
and at such place as Sublandlord may designate by notice to Subtenant. Any
additional rent payable on account of items that are not payable monthly by
Sublandlord to Landlord under the Master Lease is to be paid to Sublandlord as
and when such items are payable by Sublandlord to Landlord under the Master
Lease, unless a different time for payment is elsewhere stated herein. Upon
written request therefor, Sublandlord agrees to provide Subtenant with copies of
any statements or invoices received by Sublandlord from Landlord pursuant to the
terms of the Master Lease.
     (d) Late Charge. Subtenant shall pay to Sublandlord an administrative
charge One and One Half Percent (1.5%) per month or the highest rate allowed by
applicable law (“Interest Rate”) on all past-due amounts of Rent payable
hereunder, such charge to accrue from the date upon which such amount was due
until paid.
     (e) The Base Rental includes electricity, water, sewer and all other
utilities except for gas, which is separately metered, and phone service.
Subtenant shall arrange for janitorial services for the Sublease Premises, at
Subtenant’s cost and expense.
     5. Security Deposit. Upon the Sublease Commencement Date, Subtenant shall
deposit with Sublandlord the sum of Nine Thousand Two Hundred Eighty Six and
67/100 Dollars ($9,286.67) (the “Deposit”), which shall be held by Sublandlord
as security for the full and faithful performance by Subtenant of its covenants
and obligations under this Sublease. The Deposit is not an advance Rent deposit,
an advance payment of any other kind or a measure of Sublandlord’s damage in
case of Subtenant’s default. If Subtenant defaults in the full and timely
performance of any or all of Subtenant’s covenants and obligations set forth in
this Sublease, then Sublandlord may, from time to time, without waiving any
other remedy available to Sublandlord, use the Deposit, or any portion of it, to
the extent necessary to cure or remedy the default or to compensate Sublandlord
for all or a part of the damages sustained by Sublandlord resulting from
Subtenant’s default. Subtenant shall immediately pay to Sublandlord within five
(5) days following demand, the amount so applied in order to restore

2



--------------------------------------------------------------------------------



 



the Deposit to its original amount, and Subtenant’s failure to immediately do so
shall constitute a default under this Sublease. If Subtenant is not in default
with respect to the covenants and obligations set forth in this Sublease at the
expiration or earlier termination of the Sublease, Sublandlord shall return the
Deposit to Subtenant within thirty (30) days after the expiration or earlier
termination of this Sublease. Sublandlord’s obligations with respect to the
Deposit are those of a debtor and not a trustee. Sublandlord shall not be
required to maintain the Deposit separate and apart from Sublandlord’s general
or other funds, and Sublandlord may commingle the Deposit with any of
Sublandlord’s general or other funds. Subtenant shall not at any time be
entitled to interest on the Deposit.6. Parking. Subtenant shall have the right,
during the Term of this Sublease, to use the parking facilities of the Building
in accordance with the same terms and conditions of the Master Lease.
     7. Incorporation of Terms of Master Lease. (a) This Sublease is subject and
subordinate to the Master Lease. Except as set forth in this Sublease, the terms
of the Master Lease (excluding Sections 2 (Delivery; Acceptance of Premises;
Commencement Date), 3 (Rent), 4 (Base Rent Adjustments), 5 (Operating Expense
Payments), 6 (Security Deposit), 22 (Assignment and Subletting) and 39 (Right to
Relocate) are incorporated herein by reference, and shall, as between
Sublandlord and Subtenant (as if they were Landlord and Tenant, respectively,
under the Master Lease) constitute the terms of this Sublease except to the
extent that they are inapplicable to, inconsistent with, or modified by, the
terms of this Sublease. In the event of any inconsistencies between the terms
and provisions of the Master Lease and the terms and provisions of this
Sublease, the terms and provisions of this Sublease shall govern. Subtenant
acknowledges that it has reviewed the Master Lease and is familiar with the
terms and conditions thereof.
     (b) For the purposes of incorporation herein, the terms of the Master Lease
are subject to the following additional modifications:
     (i) In all provisions of the Master Lease (under the terms thereof and
without regard to modifications thereof for purposes of incorporation into this
Sublease) requiring the approval or consent of Landlord, Subtenant shall be
required to obtain the approval or consent of both Sublandlord and Landlord.
     (ii) In all provisions of the Master Lease requiring Tenant to submit,
exhibit to, supply or provide Landlord with evidence, certificates, or any other
matter or thing, Subtenant shall be required to submit, exhibit to, supply or
provide, as the case may be, the same to both Landlord and Sublandlord. In any
such instance, Sublandlord shall determine if such evidence, certificate or
other matter or thing shall be satisfactory.
     (iii) Sublandlord shall have no obligation to restore or rebuild any
portion of the Sublease Premises after any destruction or taking by eminent
domain.
     8. Subtenant’s Obligations. (a) Subtenant covenants and agrees that all
obligations of Sublandlord under the Master Lease shall be done or performed by
Subtenant with respect to the Sublease Premises, except as otherwise provided by
this Sublease, and

3



--------------------------------------------------------------------------------



 



Subtenant’s obligations shall run to Sublandlord and Landlord as Sublandlord may
determine to be appropriate or be required by the respective interests of
Sublandlord and Landlord. Subtenant agrees to indemnify Sublandlord, and hold it
harmless, from and against any and all claims, damages, losses, expenses and
liabilities (including reasonable attorneys’ fees) incurred as a result of the
non-performance, non-observance or non-payment of any of Sublandlord’s
obligations under the Master Lease that, as a result of this Sublease, became an
obligation of Subtenant. If Subtenant makes any payment to Sublandlord pursuant
to this indemnity, Subtenant shall be subrogated to the rights of Sublandlord
concerning said payment. Subtenant shall not do, nor permit to be done, any act
or thing that is, or with notice or the passage of time would be, a default
under this Sublease or the Master Lease.
     (b) Notwithstanding the foregoing, Subtenant shall have no obligation to
(i) cure any default of Sublandlord under the Master Lease, (ii) perform any
obligation of Sublandlord under the Master Lease which arose prior to the
Sublease Commencement Date and Sublandlord failed to perform, (iii) repair any
damage to the Sublease Premises caused by Sublandlord, (iv) remove any
alterations or additions installed within the Sublease Premises by Sublandlord,
(v) indemnify Sublandlord or Landlord with respect to any negligence or willful
misconduct of Sublandlord, its agents, invitees, employees or contractors or
other subtenants of the Building other than Subtenant, or (vi) discharge any
liens on the Sublease Premises or the Building which arise out of any work
performed, or claimed to be performed, by or at the direction of Sublandlord.
     (c) In no event shall Subtenant be liable for any violations (“Existing
Violations”) of applicable law with respect to the Premises existing on the
Sublease Commencement Date of the Sublease.
     9. Sublandlord’s Obligations. (a) Sublandlord agrees that Subtenant shall
be entitled to receive all services and repairs to be provided by Landlord to
Sublandlord under the Master Lease. Subtenant shall look solely to Landlord for
all such services and shall not, under any circumstances, seek nor require
Sublandlord to perform any of such services, nor shall Subtenant make any claim
upon Sublandlord for any damages that may arise by reason of Landlord’s default
under the Master Lease. Sublandlord agrees to use commercially reasonable
efforts including to cause Landlord to provide the Sublease Premises with the
services that are to be provided by Landlord to the Sublease Premises and the
Building under the Master Lease. If Landlord defaults in the performance or
observance of any of Landlord’s obligations under the Master Lease, Sublandlord
shall perform such obligations to the extent that Sublandlord is permitted under
the Master Lease to or cause Landlord to perform such obligations as provided
herein. If Landlord fails to provide to the Sublease Premises any of the
services described under the Master Lease, and such failure or any other cause
or circumstance (other than Subtenant’s act or default) materially adversely
interferes with Subtenant’s use and enjoyment of the Sublease Premises, then
notwithstanding anything to the contrary herein or incorporated by reference
herein, Subtenant shall be entitled to an equitable adjustment of Base Rental
until such services are restored or other cause or circumstance rectified,
whether by Landlord or Sublandlord as aforesaid. Any condition resulting from a
default by Landlord shall not constitute as between Sublandlord and Subtenant an
eviction, actual or constructive, of Subtenant, and no

4



--------------------------------------------------------------------------------



 



such default shall excuse Subtenant from the performance or observance of any of
its obligations to be performed or observed under this Sublease, or entitle
Subtenant to receive any reduction in or abatement of the Rent provided for in
this Sublease. In furtherance of the foregoing, Subtenant does hereby waive any
cause of action and any right to bring any action against Sublandlord by reason
of any act or omission of Landlord under the Master Lease.
     (b) Sublandlord covenants and agrees with Subtenant that Sublandlord will
pay all fixed rent and additional rent payable by Sublandlord pursuant to the
Master Lease to the extent that failure to perform the same would adversely
affect Subtenant’s use or occupancy of the Sublease Premises. Sublandlord
covenants and agrees that Sublandlord will not do anything which would
constitute a default (beyond any applicable grace or cure period under the
Master Lease) under the provisions of the Master Lease or omit to do anything
Sublandlord is obligated to do under the terms of this Sublease (beyond any
applicable grace or cure period under the Master Lease) which omission would
constitute a default under the Master Lease nor shall Sublandlord voluntarily
surrender or terminate the Master Lease except in accordance with the Master
Lease in the event of a taking or casualty, nor shall it agree to modify or
amend the Master Lease in any way that will reduce the rights or increase the
obligations of Subtenant under this Sublease in any material respect.
     (c) Sublandlord shall indemnify, defend and hold Subtenant harmless from
and against all liability, costs, damages, claims, demands and expenses,
including, without limitation, reasonable attorneys’ fees and costs, arising out
of any termination of the Master Lease as a result of a default by Sublandlord
thereunder or any voluntary surrender of the Master Lease (except in accordance
with the Master Lease in the event of a taking or casualty).
     10. Default by Subtenant. In the event Subtenant shall be in default
(beyond any applicable grace or cure period) of any covenant of, or shall fail
to honor any obligation under this Sublease, Sublandlord shall have available to
it against Subtenant all of the remedies available (a) to Landlord under the
Master Lease in the event of a similar default on the part of Sublandlord
thereunder or (b) at law or in equity.
     11. Right to Cure Sublandlord’s Default under the Master Lease. Sublandlord
agrees that it will (i) not amend the Master Lease in a way that adversely
affects Subtenant’s rights under this Sublease and (ii) forward to Subtenant
copies of any notices of default that it receives from the Landlord. If
Sublandlord shall fail to make any payment or perform any act required to be
made or performed by Sublandlord under the Master Lease, and such default is not
cured by Sublandlord within ten (10) business days after notice from Subtenant,
then Subtenant shall have the right, but not the obligation, without waiving or
releasing Sublandlord from any obligations thereunder, to cure such default
directly with Prime Landlord in such manner and to such extent as Subtenant
shall deem necessary. If Subtenant shall, in exercising any such right, incur
any reasonable costs and expenses (including, without limitation, reasonable
attorney’s fees) in remedying such default, Subtenant shall be entitled to
recover such sums upon demand from Sublandlord.

5



--------------------------------------------------------------------------------



 



     12. Sublandlord Representations. Sublandlord represents and warrants:
(i) that it is the holder of the interest of the “Tenant” under the Master Lease
and said interest is not the subject of any lien, assignment, sublease, or other
hypothecation or pledge, (ii) that the Master Lease is in full force and effect
unmodified, except as set forth above, and constitutes the entire agreement
between the Landlord and Sublandlord in respect of the Sublease Premises,
(iii) that no notices of default have been served on Sublandlord under the
Master Lease which have not been cured, (iv) to the best of Subtenant’s
knowledge, neither Sublandlord nor Landlord is in default under the Master
Lease; (v) there are no financing statements outstanding with respect to the
Sublease Premises or any fixtures therein or improvements or alterations thereto
under which Sublandlord is the debtor; (vi) that to the best of Sublandlord’s
knowledge, there are no Hazardous Materials in on or about the Building, the
Land or the Sublease Premises; and (vii) that, to the best of Sublandlord’s
knowledge, there are currently no uncured violations of any federal, state or
local laws, regulations, codes, executive orders, guidelines or requirements
affecting the Sublease Premises, the Land or the Building.
     13. Quiet Enjoyment. So long as Subtenant pays all of the Rent due
hereunder and performs all of Subtenant’s other obligations hereunder,
Sublandlord shall do nothing to affect Subtenant’s right to peaceably and
quietly have, hold and enjoy the Sublease Premises.
     14. Notices. Anything contained in any provision of this Sublease to the
contrary notwithstanding, Subtenant agrees, with respect to the Sublease
Premises, to comply with and remedy any default in this Sublease or the Master
Lease which is Subtenant’s obligation to cure, within the period allowed to
Sublandlord under the Master Lease, even if such time period is shorter than the
period otherwise allowed therein due to the fact that notice of default from
Sublandlord to Subtenant is given after the corresponding notice of default from
Landlord to Sublandlord. Sublandlord agrees to forward to Subtenant, promptly
upon receipt thereof by Sublandlord, a copy of each notice of default received
by Sublandlord in its capacity as Tenant under the Master Lease. Subtenant
agrees to forward to Sublandlord, promptly upon receipt thereof, copies of any
notices received by Subtenant from Landlord or from any governmental
authorities. All notices, demands and requests shall be in writing and shall be
sent either by hand delivery or by a nationally recognized overnight courier
service (e.g., Federal Express), in either case return receipt requested, to the
address of the appropriate party. Notices, demands and requests so sent shall be
deemed given when the same are received or upon refusal to accept delivery.
Notices to Sublandlord shall be sent to the attention of:
GEOMET Technologies, L.L.C.
20251 Century Blvd.
Germantown, MD 20874
Attn: Paul Kendall
Versar, Inc.
6850 Versar Center
Springfield, VA 22151
Attn: James Dobbs
Notices to the Subtenant shall be sent to the attention of:
IOMAI Corporation
20 Firstfield Road
Suite 250
Gaithersburg, MD 20878
Attn: Russell Wilson and Mervyn Hamer

6



--------------------------------------------------------------------------------



 



     15. Broker. Sublandlord and Subtenant represent and warrant to each other
that, with the exception of Scheer Partners, Inc. as representative of
Sublandlord and Scheer Partners (“Broker”), no brokers were involved in
connection with the negotiation or consummation of this Sublease. Sublandlord
agrees to pay the commission of the Broker pursuant to a separate agreement.
Each party agrees to indemnify the other, and hold it harmless, from and against
any and all claims, damages, losses, expenses and liabilities (including
reasonable attorneys’ fees) incurred by said party as a result of a breach of
this representation and warranty by the other party.
     16. Condition of Premises. Sublandlord shall deliver the Sublease Premises
in its “As-Is” condition, professionally cleaned per standard industry
practices. Sublandlord shall decontaminate and decommission (if required from
radioactive isotope usage) the Sublease Premises as required by any related
regulatory guidelines and industry practices and provide formal close out
procedure records and documentation certifying that the premises are free of
hazardous materials. With respect to any reports and studies regarding the
decontamination, decommissioning and environmental testing, Sublandlord shall
provide a letter from the person who prepared the report, study or test allowing
the Subtenant to rely thereon (subject to the terms and conditions set forth in
the report or study or otherwise applicable thereto). All base building systems,
installed equipment and trade fixtures servicing the Sublease Premises shall be
in good repair and working order, normal wear and tear excepted, and in a
condition where maintenance contracts can be placed on them. Sublandlord
acknowledges that Subtenant will be utilizing select hazardous materials as
further defined under the Lease. Subtenant agrees that all hazardous materials
will be generated and used in strict compliance with all applicable rules,
regulations and ordinances and Subtenant shall obtain, at Subtenant’s sole
expense, all necessary permits. Sublandlord agrees to indemnify and hold
Subtenant harmless for any contaminants introduced into the Building or site
prior to the Sublease Commencement Date. Subtenant agrees to indemnify and hold
harmless Sublandlord harmless for any contaminants introduced into the Building
or the site introduced by Subtenant after the Sublease Commencement Date, unless
caused by the willful misconduct or gross negligence by Sublandlord. The
Sublease Premises shall be broom-clean, free and clear of any furniture and
equipment to be removed in accordance with Section 14 and all damage to the
premises resulting from such removal of furniture and equipment or vacation of
the Sublease Premises by the Sublandlord shall be repaired by the Sublandlord at
its sole cost and expense.
     17. Furniture and Equipment. Subtenant shall have access to and use of the
furniture and equipment located at the Sublease Premises set forth on Schedule 1
at no additional cost or expense to Subtenant (the “Equipment”). Such Equipment
shall be reasonably maintained by Subtenant, reasonable wear and tear excepted.
Concurrent with the Sublease Commencement Date, Sublandlord and Subtenant shall,
upon Subtenant’s election, execute a bill of sale, in form and substance
acceptable to Subtenant in its sole discretion, with respect to that certain
furniture and equipment sent forth of Schedule 2 (“FF&E”). Notwithstanding the
foregoing, any and all furniture, fixtures and equipment owned and/or installed
by Subtenant shall remain the property of Subtenant and may be removed by
Subtenant at the expiration of the Term or termination of this Sublease.
Sublandlord shall remove all furniture and equipment not set forth on Schedules
1 or 2 at Sublandlord’s own cost

7



--------------------------------------------------------------------------------



 



and expense from the Sublease Premises prior to the Sublease Commencement Date
and Sublandlord shall repair any damage to the Sublease Premises resulting from
such removal.
     18. Consent of Landlord. The Master Lease requires Sublandlord to obtain
the written consent of Landlord to this Sublease, which Sublandlord agrees to
use all reasonable efforts to obtain. This Sublease shall not become effective
unless and until a written approval and consent, in a form reasonably acceptable
to Subtenant, (the “Consent”) is executed and delivered by the Landlord and
Sublandlord, which Consent shall consent to this Sublease. Sublandlord shall
solicit Landlord’s consent to this Sublease promptly following the execution and
delivery of this Sublease by Sublandlord and Subtenant. In the event Landlord’s
written consent to this Sublease has not been obtained within thirty (30) days
after the execution hereof, then this Sublease may be terminated by either party
hereto upon notice to the other, and upon such termination neither party hereto
shall have any further rights against or obligations to the other party hereto.
     19. Termination of the Lease. If for any reason the term of the Master
Lease shall terminate prior to the Sublease Expiration Date, this Sublease shall
automatically be terminated, and Sublandlord shall not be liable to Subtenant by
reason thereof, unless said termination shall have been caused by the default of
Sublandlord under the Master Lease and said Sublandlord’s default was not as a
result of a Subtenant’s default hereunder.
     20. Assignment and Subletting. It is understood and agreed that Subtenant
shall have no right to sublet the Sublease Premises or any portion thereof or
any right or privilege appurtenant thereto.
     21. Insurance. Subtenant agrees that is shall maintain, at its sole cost
and expense, all Tenant insurance set out in Section 17 of the Master Lease with
the addition of naming the Sublandlord as an additional insured. That Subtenant
shall deliver a certificate of insurance to Landlord and Sublandlord at the
commencement of this Sublease. Sublandlord and Subtenant each hereby waives on
behalf of itself and its property insurers (none of which shall ever be assigned
any such claim or be entitled thereto due to subrogation or otherwise) any and
all rights of recovery, claim, action, or cause of action against the other, its
agents, officers, servants, partners, shareholders, or employees for any loss or
damage that may occur to the Building, the Master Premises or the Sublease
Premises, or any improvements thereto, or any personal property of such party
therein, by reason of fire, the elements, or any other cause or origin, which is
insured against under any property insurance policy actually being maintained
from time to time, even if not required hereunder, or which would be insured
against under the terms of any so-called “all risk” or “broad form’ policy or
any other property insurance policy required to be carried or maintained by the
waiving party hereunder, whether or not such insurance coverage is actually
being maintained and regardless of the cause or origin, including, in every
instance, negligence by the other party hereto, its agents, officers, partners
or employees. Sublandlord and Subtenant each agrees to cause appropriate clauses
to be included in its property insurance policies necessary to implement the
foregoing provisions.
     22. Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Sublease and this
Sublease supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Sublandlord to Subtenant with respect to the subject matter
thereof, and none thereof shall be used to interpret or construe this Sublease.
This Sublease, and the exhibits and schedules attached hereto, contain all of
the terms,

8



--------------------------------------------------------------------------------



 



covenants, conditions, warranties and agreements of the parties relating in any
manner to the rental, use and occupancy of the Sublease Premises and shall be
considered to be the only agreements between the parties hereto and their
representatives and agents. None of the terms, covenants, conditions or
provisions of this Sublease can be modified, deleted or added to except in
writing signed by the parties hereto. All negotiations and oral agreements
acceptable to both parties have been merged into and are included herein. There
are no other representations or warranties between the parties, and all reliance
with respect to representations is based totally upon the representations and
agreements contained in this Sublease.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Sublease as of the
date first written above.

                  SUBLANDLORD:   SUBTENANT:    
 
                GEOMET TECHNOLOGIES, L.L.C.   IOMAI CORPORATION    
 
               
By:
  /s/ Paul W. Kendall   By:   /s/ Stanley C. Erck    
 
               
 
               
Its:
  President   Its:   Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COPY OF MASTER LEASE

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LANDLORD’S CONSENT TO SUBLEASE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SUBLEASE PREMISES

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
FURNITURE AND EQUIPMENT
REMAINING IN THE PREMISES FOR USE BY SUBTENANT

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
FURNITURE, EQUIPMENT AND TRADE FIXTURES
TO BE PURCHASED BY SUBTENANT

 